File No . 33-26830 811-5717 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 34 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 34 [X] (Check appropriate box or boxes.) Dreyfus Worldwide Dollar Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering March 1, 2012 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on March 1, 2012 pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Worldwide Dollar Money Market Fund, Inc. Prospectus March 1, 2012 Ticker Symbol: DWDXX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 4 Investment Risks 4 Management 5 Shareholder Guide Buying and Selling Shares 7 General Policies 9 Distributions and Taxes 9 Services for Fund Investors 10 Financial Highlights 12 For More Information See back cover. Fund Summary Investment Objective The fund seeks as high a level of current income as is consistent with the preservation of capital and maintenance of liquidity. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50 Other expenses (including shareholder services fees) 0.50 Total annual fund operating expenses 1.00 Example The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $102 $318 $552 $1,225 Principal Investment Strategy As a money market fund, the fund is subject to maturity, liquidity, quality and diversification requirements designed to help it maintain a stable share price of $1.00. To pursue its goal, the fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers' acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and foreign commercial paper and other short-term corporate obligations, and obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. Principal Risks An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the fund's share price from falling below $1.00. The following are the principal risks that could reduce the fund's income level and/or share price: 1 · Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar. · Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the security's price to fall, potentially lowering the fund's share price. The credit quality of the securities held by the fund can change rapidly in certain market environments, and the default of a single holding could have the potential to cause significant deterioration of the fund's net asset value. · Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the fund's share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may have a significant adverse effect on the fund's net asset value and remaining fund shareholders. · Banking industry risk . The risks generally associated with concentrating investments in the banking industry, such as interest rate risk, credit risk, and regulatory developments relating to the banking industry. · Foreign investment risk . The risks generally associated with dollar-denominated foreign investments, such as economic and political developments, seizure or nationalization of deposits, imposition of taxes or other restrictions on payment of principal and interest. · Government securities risk . Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. · Repurchase agreement counterparty risk . The risk that a counterparty in a repurchase agreement could fail to honor the terms of its agreement. Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the fund's shares from year to year. The table shows the average annual total returns of the fund's shares over time. The fund's past performance (before and after taxes) is no guarantee of future results. More recent performance information may be available at www.dreyfus.com . Year-by-Year Total Returns as of 12/31 each year (%) Best Quarter Q3, 2006: 1.16% Worst Quarter Q4, 2011: 0.00% Average Annual Total Returns as of 12/31/11 1 Year 5 Years 10 Years 0.00% 1.43% 1.66% For the fund's current yield, call toll free 1-800-DREYFUS (inside the U.S. only). Portfolio Management The fund's investment adviser is The Dreyfus Corporation. 2 Purchase and Sale of Fund Shares In general, the fund's minimum initial investment is $2,500 and the minimum subsequent investment is $100. You may sell (redeem) your shares on any business day by calling 1-800-DREYFUS (inside the U.S. only) or by visiting www.dreyfus.com . You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55263, Boston, MA 02205-5263. Tax Information Dividends and other distributions paid by the fund are subject to federal income tax, and may be subject to state and local taxes, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan (in which case you may be taxed upon withdrawal of your investment from such account). Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary's website for more information. 3 Fund Details Goal and Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. As a money market fund, the fund is subject to the maturity, liquidity, quality and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price of $1.00. To pursue its goal, the fund invests in a diversified portfolio of high quality, short-term dollar-denominated debt securities, including: · securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities · certificates of deposit, time deposits, bankers' acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches · repurchase agreements, including tri-party repurchase agreements · asset-backed securities · domestic and foreign commercial paper, and other short-term corporate obligations, including those with floating or variable rates of interest · obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies Normally, the fund invests at least 25% of its assets in domestic or dollar-denominated foreign bank obligations. While the fund generally invests solely in securities with the highest credit rating or the unrated equivalent as determined by The Dreyfus Corporation, it may invest up to 3% of its assets in securities with the second-highest credit rating that mature in 45 days or less. The fund is required to hold at least 30% of its assets in cash, U.S. Treasury securities, certain other government securities with remaining maturities of 60 days or less, or securities that can readily be converted into cash within five business days. In addition, the fund is required to hold at least 10% of its assets in cash, U.S. Treasury securities, or securities that can readily be converted into cash within one business day. The maximum weighted average maturity of the fund's portfolio is 60 days and the maximum weighted average life to maturity of the fund's portfolio is 120 days. In response to liquidity needs or unusual market conditions, the fund may hold all or a significant portion of its total assets in cash for temporary defensive purposes. This may result in a lower current yield and prevent the fund from meeting its investment objective. Investment Risks An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the fund's share price from falling below $1.00. The following are the principal risks that could reduce the fund's income level and/or share price: · Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. The fund's yield will vary; it is not fixed for a specific period like the yield on a bank certificate of deposit. A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar. However, the extremely short maturities of the securities held in money market portfolios - a means of achieving an overall fund objective of principal safety - reduces their potential for price fluctuation. A low 4 interest rate environment may prevent the fund from providing a positive yield or paying fund expenses out of fund assets and could impair the fund's ability to maintain a stable net asset value. · Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the security's price to fall, potentially lowering the fund's share price. Although the fund invests only in high-quality debt securities, any of the fund's holdings could have its credit rating downgraded or could default. The credit quality of the securities held by the fund can change rapidly in certain market environments, and the default of a single holding could have the potential to cause significant deterioration of the fund's net asset value. · Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the fund's share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may have a significant adverse effect on the fund's net asset value and remaining fund shareholders. · Banking industry risk. The risks generally associated with concentrating investments in the banking industry, such as interest rate risk, credit risk, and regulatory developments relating to the banking industry. · Foreign investment risk. The risks generally associated with dollar-denominated foreign investments, such as economic and political developments, seizure or nationalization of deposits, imposition of taxes or other restrictions on payment of principal and interest. · Government securities risk. Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity. In addition, because many types of U.S. government securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. · Repurchase agreement counterparty risk. The risk that a counterparty in a repurchase agreement could fail to honor the terms of its agreement. Management The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $275 billion in 187 mutual fund portfolios. For the past fiscal year, the fund did not pay Dreyfus a management fee as a result of a fee waiver/expense reimbursement in effect. A discussion regarding the basis for the board's approving the fund's management agreement with Dreyfus is available in the fund's annual report for the fiscal year ended October 31, 2011. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients manage and service their financial assets, operating in 36 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, offering investment management and investment services through a worldwide client-focused team. It has $25.8 trillion in assets under custody and administration and $1.26 trillion in assets under management, services $11.8 trillion in outstanding debt and processes global payments averaging $1.5 trillion per day. BNY Mellon is the corporate brand of The Bank of New York Mellon Corporation. BNY Mellon Asset Management is the umbrella organization for BNY Mellon's affiliated investment management firms and global distribution companies. Additional information is available at www.bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and of the other funds in the Dreyfus Family of Funds. Any Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the fund's total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that 5 provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus' or MBSC's own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as "revenue sharing." From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the code's preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 6 Shareholder Guide Buying and Selling Shares You pay no sales charges to invest in the fund. Your price for shares is the net asset value per share (NAV), which is generally calculated as of 5:00 p.m., Eastern time, on days the New York Stock Exchange or the fund's transfer agent is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the fund's transfer agent or other authorized entity. The fund's portfolio securities are valued at amortized cost, which does not take into account unrealized gains or losses. As a result, portfolio securities are valued at their acquisition cost, adjusted over time based on the discounts or premiums reflected in their purchase price. The fund uses the amortized cost method of valuation pursuant to Rule 2a-7 under the Investment Company Act of 1940, as amended, in order to be able to price its shares at $1.00 per share. In accordance with Rule 2a-7, the fund is subject to certain maturity, quality, liquidity and diversification requirements to help it maintain the $1.00 per share price. When calculating its NAV, the fund compares the NAV using amortized cost to its NAV using available market quotations or market equivalents, which generally are provided by an independent pricing service approved by the fund's board. The pricing service's procedures are reviewed under the general supervision of the board. Fund shares are subject to an annual shareholder services fee of up to .25% to reimburse the fund's distributor for shareholder account service and maintenance expenses. How to Buy Shares Orders in proper form placed prior to 5:00 p.m., and payments for which are received in or converted to Federal Funds by the fund's custodian by 6:00 p.m., will be effective at the price determined at 5:00 p.m. on that day, and shares purchased will receive the dividend declared on that day. All times are Eastern time. By Mail – Regular Accounts. To open a regular account, complete an application and mail it, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55299 Boston, MA 02205-5299 To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to: The Dreyfus Family of Funds P.O. Box 9879 Providence, RI 02940-8079 By Mail – IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-5552 Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-DREYFUS (inside the U.S. only) for more information. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call us at 1-800-DREYFUS (inside the U.S. only) or visit www.dreyfus.com to request your transaction. 7 Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus' automatic investment services made available to the fund on your account application or service application. See "Services for Fund Investors." In Person. Visit a Dreyfus Financial Center. Please call us for locations. The minimum initial and subsequent investment for regular accounts is $2,500 and $100, respectively. Investments made through Dreyfus TeleTransfer are subject to a $750 minimum and a $150,000 maximum. All investments must be in U.S. dollars. Third-party checks, cash, travelers' checks or money orders will not be accepted. You may be charged a fee for any check that does not clear. How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the fund's transfer agent or other authorized entity. If a redemption request is received in proper form by the fund's transfer agent or other authorized entity by 5:00 p.m., Eastern time, the proceeds of the redemption, if transfer by wire is requested, ordinarily will be transmitted in Federal Funds on the same day, and the shares will not receive the dividend declared on that day. If the request is received later that day, the shares will receive the dividend declared on that day, and the proceeds of the redemption, if wire transfer is requested, ordinarily will be transmitted in Federal Funds on the next business day. Any certificates representing fund shares being sold must be returned with your redemption request. Your order will be processed promptly and you will generally receive the proceeds within a week. Before selling or writing a check against shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: · if you send a written request to sell such shares, the fund may delay selling the shares for up to eight business days following the purchase of those shares · the fund will not honor redemption checks, or process wire, telephone, online or Dreyfus TeleTransfer redemption requests, for up to eight business days following the purchase of those shares By Mail – Regular Account. To redeem shares in a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55263 Boston, MA 02205-5263 By Mail – IRA Accounts. To redeem shares in an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% TEFRA should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-5552 A signature guarantee is required for some written sell orders. These include: · amounts of $10,000 or more on accounts whose address has been changed within the last 30 days · requests to send the proceeds to a different payee or address · amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. Telephone or Online. To sell shares call Dreyfus at 1-800-DREYFUS (inside the U.S. only) or, for regular accounts, visit www.dreyfus.com to request your transaction. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer). For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. You may request that redemption proceeds be paid by check and mailed to your address of record (maximum $250,000 per day). You may request that redemption proceeds be sent to your bank by wire (minimum $1,000/maximum 8 $500,000 per day) or by Dreyfus TeleTransfer (minimum $500/maximum $500,000 per day). Holders of joint accounts may redeem by wire or through Dreyfus TeleTransfer up to $500,000 within any 30-day period. Automatically. You may sell shares in a regular account by calling 1-800-DREYFUS (inside the U.S. only) for instructions to establish the Dreyfus Automatic Withdrawal Plan. You may sell shares in an IRA account by calling the above number for instructions on the Systematic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. General Policies Unless you decline teleservice privileges on your application, the fund's transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online order as long as the fund's transfer agent takes reasonable measures to confirm that instructions are genuine. If you invest through a financial intermediary (rather than directly with the distributor), the policies and fees may be different than those described herein. Banks, brokers, 401(k) plans, financial advisers and financial supermarkets may charge transaction fees and may set different minimum investments or limitations on buying or selling shares. Please consult your financial representative or the SAI. Money market funds generally are used by investors for short-term investments, often in place of bank checking or savings accounts, or for cash management purposes. Investors value the ability to add and withdraw their funds quickly, without restriction. For this reason, although Dreyfus discourages excessive trading and other abusive trading practices, the fund has not adopted policies and procedures, or imposed redemption fees or other restrictions such as minimum holding periods, to deter frequent purchases and redemptions of fund shares. Dreyfus also believes that money market funds, such as the fund, are not targets of abusive trading practices because money market funds seek to maintain a $1.00 per share price and typically do not fluctuate in value based on market prices. However, frequent purchases and redemptions of the fund's shares could increase the fund's transaction costs, such as market spreads and custodial fees, and may interfere with the efficient management of the fund's portfolio, which could detract from the fund's performance. Accordingly, the fund reserves the right to refuse any purchase or exchange request. Funds in the Dreyfus Family of Funds that are not money market mutual funds have approved policies and procedures that are intended to discourage and prevent abusive trading practices in those mutual funds, which may apply to exchanges from or into a fund. If you plan to exchange your fund shares for shares of another Dreyfus fund, please read the prospectus of that other Dreyfus fund for more information. The fund also reserves the right to: · refuse any purchase or exchange request · change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions · change its minimum or maximum investment amounts · delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) · "redeem in kind," or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the fund's assets) The fund also may process purchase and sale orders and calculate its NAV on days the fund's primary trading markets are open and the fund's management determines to do so. Small account policy If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 45 days, the fund may close your account and send you the proceeds. Distributions and Taxes The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends once a month and capital gain distributions, if any, annually. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund otherwise. There are no fees or sales charges on reinvestments. 9 Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares of a fund when the fund has realized but not yet distributed income or capital gains, you will be "buying a dividend" by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive when you sell them. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyone's tax situation is unique, please consult your tax adviser before investing. Services for Fund Investors Automatic Services Buying or selling shares automatically is easy with the services described below. With each service, you select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-DREYFUS (inside the U.S. only). Dreyfus Automatic Asset Builder ® permits you to purchase fund shares (minimum of $100 and maximum of $150,000 per transaction) at regular intervals selected by you. Fund shares are purchased by transferring funds from the bank account designated by you. Dreyfus Payroll Savings Plan permits you to purchase fund shares (minimum of $100 per transaction) automatically through a payroll deduction. Dreyfus Government Direct Deposit permits you to purchase fund shares (minimum of $100 and maximum of $50,000 per transaction) automatically from your federal employment, Social Security or other regular federal government check. Dreyfus Dividend Sweep permits you to automatically reinvest dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). Dreyfus Auto-Exchange Privilege permits you to exchange at regular intervals your fund shares for shares of other Dreyfus Funds. Dreyfus Automatic Withdrawal Plan permits you to make withdrawals (minimum of $50) on a monthly or quarterly basis, provided your account balance is at least $5,000. Exchange Privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally will have the same privileges as your original account (as long as they are available). There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one. See the SAI for more information regarding exchanges. Dreyfus TeleTransfer Privilege To move money between your bank account and your Dreyfus Fund account with a phone call or online, use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and following the instructions on your application, or contacting your financial representative. Shares held in an Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Account Statements Every Dreyfus Fund investor automatically receives regular account statements. You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. 10 Checkwriting Privilege You may write redemption checks against your account in amounts of $500 or more. These checks are free; however, a fee will be charged if you request a stop payment or if the transfer agent cannot honor a redemption check due to insufficient funds or another valid reason. Please do not postdate your checks or use them to close your account. Dreyfus Express ® Voice-Activated Account Access You can easily manage your Dreyfus accounts, check your account balances, purchase fund shares, transfer money between your Dreyfus Funds, get price and yield information, and much more, by calling 1-800-DREYFUS (inside the U.S. only). Certain requests require the services of a representative. Retirement Plans Dreyfus offers a variety of retirement plans, including traditional and Roth IRAs and Education Savings Accounts. Here's where you call for information: · For traditional, rollover and Roth IRAs and Education Savings Accounts, call 1-800-DREYFUS (inside the U.S. only) · For SEP-IRAs, Keogh accounts, 401(k) and 403(b) accounts, call 1-800-358-0910 Dreyfus Financial Centers A full array of investment services and products are offered at Dreyfus Financial Centers. This includes information on mutual funds, brokerage services, tax-advantaged products and retirements planning. Experienced financial advisers can help you make informed choices and provide you with personalized attention in handling account transactions. The Financial Centers also offer informative seminars and events. To find out whether a Financial Center is near you, call 1-800-DREYFUS (inside the U.S. only). 11 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the fund's shares for the fiscal periods indicated. "Total return" shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the fund's financial statements, is included in the annual report, which is available upon request. Year Ended October 31, Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .004 .029 .046 Distributions: Dividends from investment income—net (.000) a (.000) a (.004) (.029) (.046) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .40 c 2.91 4.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.00 .93 .87 .79 .79 Ratio of net expenses to average net assets .25 .30 .68 .76 .75 Ratio of net investment income to average net assets .00 b .00 b .41 2.88 4.60 Net Assets, end of period ($ x 1,000) 368,579 533,996 596,939 670,943 705,247 a Amount represents less than $.001 per share. b Amount represents less than .01%. c On September 9, 2009, BNY Mellon made a payment to the fund of $15,362,251 pursuant to a Capital Support Agreement, which was then terminated. If payment pursuant to the Capital Support Agreement was not made, total return would have been (2.61%). 12 NOTES 13 For More Information Dreyfus Worldwide Dollar Money Market Fund, Inc. SEC file number: 811-5717 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the fund's performance, lists portfolio holdings and contains a letter from the fund's manager discussing recent market conditions, economic trends and fund strategies that significantly affected the fund's performance during the last fiscal year. The fund's most recent annual and semiannual reports are available at www.dreyfus.com . Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (and is legally considered part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com under Products and Performance. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter. Dreyfus money market funds generally disclose their complete schedule of holdings daily. The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the fund's policies and procedures with respect to the disclosure of the fund's portfolio securities is available in the fund's SAI. To Obtain Information By telephone. Call 1-800-DREYFUS (inside the U.S. only) By mail. The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail. Send your request to info@dreyfus.com On the Internet. Certain fund documents can be viewed online or downloaded from: SEC: http://www.sec.gov Dreyfus: http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SEC's Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SEC's Public Reference Section, Washington, DC 20549-1520. © 2ecurities Corporation DWWP0312 STATEMENT OF ADDITIONAL INFORMATION May 1, 2011, as revised or amended August 1, 2011, September 1, 2011, October 1, 2011, December 1, 2011, February 1, 2012 and March 1, 2012 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (1-516-794-5452 outside the U.S.). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Dynamic Alternatives Fund, Inc. DDAF Class A/DDYAX October 31 st March 1 st Class C/DDYCX Class I/DDYIX Dreyfus Institutional Cash Advantage Funds ICAF Dreyfus Institutional Cash Advantage Fund DICAF Administrative Advantage/DDTXX April 30 th September 1 st Participant Advantage/DPTXX Institutional Advantage/DADXX Investor Advantage/DIVXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Prime/N/A March 31 st August 1 st Reserve/DRSXX Dreyfus Institutional Preferred Plus Money Market Fund DIPPMMF N/A March 31 st August 1 st Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Reserves Money Fund DIRMF Institutional/DSVXX December 31 st May 1 st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Reserves Treasury Fund DIRTF Institutional/DNSXX December 31 st May 1 st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX GRP110-SAI-0312 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Institutional Reserves Treasury Prime Fund DIRTPF Institutional/DUPXX December 31st May 1st Hamilton/DHMXX Agency/DANXX Premier/DMEXX Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Institutional/DIASX July 31st December 1st Investor/DIAVX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31st December 1st Class B/DTEBX Class C/DTECX Class I/DITIX Dreyfus Short Term Income Fund DSTIF Class B/DSHBX July 31st December 1st Class P/DSHPX Class D/DSTIX Dreyfus Lifetime Portfolios, Inc. DLP Growth and Income Portfolio GIP Investor/DGIIX September 30th February 1st Restricted/DGIRX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31st May 1st Class 2/DLATX Dreyfus Opportunity Funds DOF Dreyfus Global Sustainability Fund DGSF Class A/DGYAX October 31st March 1st Class C/DGYCX Class I/DGYIX Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30th February 1st Class B/DLDBX Class C/DLDCX Class I/DLDRX Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31st August 1st Class B/DSBBX Class D/DSIBX Class I/DIMIX Dreyfus Short-Intermediate Government Fund SIGF DSIGX November 30th April 1st Dreyfus Worldwide Dollar Money Market Fund, Inc. WDMMF DWDXX October 31st March 1st The Dreyfus Fund Incorporated DF DREVX December 31st May 1st The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31st October 1st Class B/DTCBX Class C/DTCCX Class I/DRTCX Class Z/DRTHX *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year for funds with fiscal years ended March 31st, April 30th, May 31st, July 31st, September 30th and October 31st, and "last fiscal year" means the fiscal year ended in the immediately preceding calendar year for funds with other fiscal year ends. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-12 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-13 OFFERING PRICE I-15 RATINGS OF MUNICIPAL BONDS I-16 RATINGS OF CORPORATE DEBT SECURITIES I-16 SECURITIES OF REGULAR BROKERS OR DEALERS I-17 COMMISSIONS I-19 PORTFOLIO TURNOVER VARIATION I-20 SHARE OWNERSHIP I-22 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Purchase of Institutional Money Funds II-1 Dreyfus TeleTransfer Privilege II-1 Reopening an Account II-2 Information Regarding the Offering of Share Classes II-2 Class A II-2 Right of Accumulation II-3 HOW TO REDEEM SHARES II-3 Wire Redemption Privilege II-4 Contingent Deferred Sales Charge—Multi-Class Funds—Class B II-4 SHAREHOLDER SERVICES II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-8 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-24 INVESTMENT RESTRICTIONS II-26 Fundamental Policies II-26 Nonfundamental Policies II-34 Policies Related to Fund Names II-38 DIVIDENDS AND DISTRIBUTIONS II-38 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-39 EXPENSE LIMITATIONS II-40 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-41 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-7 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-8 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-9 Class B III-9 Class C III-11 Waiver of CDSC III-12 Redemption Through an Authorized Entity III-12 Checkwriting Privilege III-12 Wire Redemption Privilege III-13 Redemption through Compatible Automated Facilities III-13 Dreyfus TeleTransfer Privilege III-13 Reinvestment Privilege III-13 Share Certificates; Signatures III-13 Redemption Commitment III-14 Suspension of Redemptions III-14 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-14 Exchanges III-14 Fund Exchanges III-15 Dreyfus Auto-Exchange Privilege III-16 Dreyfus Automatic Asset Builder® III-17 Dreyfus Government Direct Deposit Privilege III-17 Dreyfus Payroll Savings Plan III-17 Dreyfus Dividend Options III-17 Dreyfus Dividend Sweep III-17 Dreyfus Dividend ACH III-17 Automatic Withdrawal Plan III-17 Letter of Intent - Class A Shares III-18 Corporate Pension/Profit-Sharing and Retirement Plans III-18 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-19 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-19 All Funds other than Money Market Funds III-19 Equity Securities III-19 Common Stock III-20 Preferred Stock III-20 Convertible Securities III-20 Warrants III-21 IPOs III-21 Fixed-Income Securities III-21 U.S. Government Securities III-23 Corporate Debt Securities III-23 Ratings of Securities III-23 High Yield and Lower-Rated Securities III-24 Zero Coupon, Pay-In-Kind and Step-Up Securities III-25 Inflation-Indexed Securities III-25 Variable and Floating Rate Securities III-26 Participation Interests and Assignments III-26 Mortgage-Related Securities III-27 Asset-Backed Securities III-31 Collateralized Debt Obligations III-32 Municipal Securities III-32 Taxable Investments (municipal or other tax-exempt funds only) III-37 Funding Agreements III-37 Real Estate Investment Trusts (REITs) III-37 Money Market Instruments III-37 Bank Obligations III-37 Repurchase Agreements III-38 Commercial Paper III-38 Foreign Securities III-38 Emerging Markets III-39 Brazil III-39 Certain Asian Emerging Market Countries III-40 India III-40 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-42 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds (ETFs) III-44 Exchange-Traded Notes III-45 Derivatives III-45 Futures Transactions III-47 Options III-48 Swap Transactions III-49 Credit Linked Securities III-50 Credit Derivatives III-50 Structured Securities and Hybrid Instruments III-51 Participatory Notes III-51 Custodial Receipts III-51 Combined Transactions III-52 Future Developments III-52 Foreign Currency Transactions III-52 Commodities III-53 Short-Selling III-54 Lending Portfolio Securities III-54 Borrowing Money III-54 Borrowing Money for Leverage III-55 Reverse Repurchase Agreements III-55 Forward Commitments III-55 Forward Roll Transactions III-55 Illiquid Securities III-56 Illiquid Securities Generally III-56 Section 4(2) Paper and Rule 144A Securities III-56 Non-Diversified Status III-56 Investments in the Technology Sector III-56 Investments in the Real Estate Sector III-57 Investments in the Natural Resources Sector III-57 Money Market Funds III-58 Ratings of Securities III-58 Treasury Securities III-58 U.S. Government Securities III-58 Repurchase Agreements III-58 Bank Obligations III-59 Bank Securities III-60 Floating and Variable Rate Obligations III-60 Participation Interests III-60 Asset-Backed Securities III-61 Commercial Paper III-61 Foreign Securities III-61 Municipal Securities III-61 Derivative Products III-61 Stand-By Commitments III-61 Taxable Investments (municipal or other tax-exempt funds only) III-61 Illiquid Securities III-62 Borrowing Money III-62 Reverse Repurchase Agreements III-62 Forward Commitments III-62 Interfund Borrowing and Lending Program III-62 Lending Portfolio Securities III-62 RATING CATEGORIES III-62 S&P III-62 Long-Term Issue Credit Ratings III-63 Short-Term Issue Credit Ratings III-64 Municipal Short-Term Note Ratings Definitions III-65 Moody's III-65 Long-Term Obligation Ratings and Definitions III-65 Short-Term Ratings III-65 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-66 Fitch III-67 Corporate Finance Obligations — Long-Term Rating Scales III-67 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-67 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-68 DBRS III-69 Long Term Obligations III-69 Commercial Paper and Short Term Debt III-69 ADDITIONAL INFORMATION ABOUT THE BOARD III-71 Boards' Oversight Role in Management III-71 Board Composition and Leadership Structure III-71 Additional Information About the Boards and Their Committees III-71 MANAGEMENT ARRANGEMENTS III-72 The Manager III-72 Sub-Advisers III-72 Portfolio Allocation Manager III-73 Portfolio Managers and Portfolio Manager Compensation III-73 Certain Conflicts of Interest with Other Accounts III-78 Code of Ethics III-79 Distributor III-79 Transfer and Dividend Disbursing Agent and Custodian III-80 DETERMINATION OF NAV III-80 Valuation of Portfolio Securities (funds other than money market funds) III-80 Valuation of Portfolio Securities (money market funds only) III-81 Calculation of NAV III-81 NYSE and Transfer Agent Closings III-82 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-82 Funds Other Than Money Market Funds III-82 Money Market Funds III-83 TAXATION III-83 Taxation of the Funds III-83 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-85 Sale, Exchange or Redemption of Shares III-86 PFICs III-87 Non-U.S. Taxes III-87 Foreign Currency Transactions III-88 Financial Products III-88 Payments with Respect to Securities Loans III-88 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-88 Inflation-Indexed Treasury Securities III-88 Certain Higher-Risk and High Yield Securities III-88 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-89 Investing in Mortgage Entities III-89 Fund Subsidiary (Dreyfus Dynamic Alternatives Fund only) III-90 Tax-Exempt Shareholders III-90 Backup Withholding III-90 Foreign (Non-U.S.) Shareholders III-91 The Hiring Incentives to Restore Employment Act III-92 Possible Legislative Changes III-93 Other Tax Matters III-93 PORTFOLIO TRANSACTIONS III-93 Trading the Funds' Portfolio Securities III-93 Soft Dollars III-95 IPO Allocations III-96 Disclosure of Portfolio Holdings III-97 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-97 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-98 Massachusetts Business Trusts III-98 Fund Shares and Voting Rights III-98 GLOSSARY III-99 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. NameYear of BirthPosition Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director(1997 - present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Clifford L. Alexander, Jr. 1933Board Member President of Alexander & Associates, Inc., a management consulting firm (1981 - present) N/A David W. Burke1936Board Member Corporate Director and Trustee N/A Whitney I. Gerard 1934Board Member Partner of Chadbourne & Parke LLP N/A Nathan Leventhal 1943Board Member Chairman of the Avery Fisher Artist Program (1997 - present) Commissioner, NYC Planning Commission (2007 –2011) Movado Group, Inc., Director (2003 - present) George L. Perry 1934Board Member Economist and Senior Fellow at The Brookings Institution N/A Benaree Pratt Wiley 1946Board Member Principal, The Wiley Group, a firm specializing in strategy and business development (2005 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008 - present) I-1 The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley DDAF 2010 2010 2010 2010 2010 2010 2010 ICAF 2002 2002 2003 2003 2009 2003 2009 IPMMF 1997 1997 2003 2003 2009 2003 2009 IRF 2008 2008 2008 2008 2009 2008 2009 DIGF 1995 2003 1994 1993 2009 1992 2009 DLP 1995 2003 1994 1993 2009 1992 2009 DLA 1995 2003 1994 1973 2009 1989 2009 DOF 2000 2000 2003 2003 2009 2003 2009 PSIMBF 1995 2003 1994 1989 2009 1990 2009 SIGF 1995 2003 1994 1989 2009 1990 2009 WDMMF 1995 2003 1994 1989 2009 1990 2009 DF 1995 2003 1994 1973 2009 1989 2009 DTCF 1995 1981 2003 2003 2009 2003 2009 Each board member has been a Dreyfus Family of Funds board member for over ten years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis. ·Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. ·Clifford L. Alexander – Mr. Alexander is the President of Alexander & Associates, Inc. a management consulting firm. Prior to forming Alexander & Associates, Inc., Mr. Alexander served as chairman of the U.S. Equal Employment Opportunity Commission from 1967 to 1969 and as Secretary of the Army from 1977 I-2 through 1981 and before that was a partner in the law firm of Verner, Liipfert, Bernhard, McPherson, and Alexander. Mr. Alexander has been a Director of Mutual of America Life Insurance Company since 1989. ·David W. Burke – Mr. Burke was previously a member of the Labor-Management Committee for the U.S. Department of Commerce, Executive Secretary to the President's Advisory Committee on Labor-Management Policy, Secretary to the Governor of the State of New York and Chief of Staff for Senator Edward M. Kennedy. In addition, Mr. Burke previously served as the President of CBS News and as the Chairman of the federal government's Broadcasting Board of Governors, which oversees the Voice of America, Radio Free Europe, Radio Free Asia and other U.S. government-sponsored international broadcasts. Mr. Burke also was a Vice President of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). ·Whitney I. Gerard – Mr. Gerard is a partner in the law firm of Chadbourne & Parke LLP, where his practice focuses on the representation and counseling of international companies and individuals doing business and/or engaged in litigation in the United States. ·Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. In addition, Mr. Leventhal previously served as Chief of Staff to Mayor John Lindsay, Deputy Mayor to Mayor Ed Koch, and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served for 17 years as President of Lincoln Center for the Performing Arts, where he is now President Emeritus and Chairman of the Avery Fisher Artist Program. ·George L. Perry – Dr. Perry is an Economist and Senior Fellow at The Brookings Institution. Dr. Perry was the founder and long time director of the Brookings Panel on Economic Activity and editor of its journal, the Brookings Papers. Dr. Perry is a Director Emeritus of and a consultant to the State Farm Mutual Automobile Association and State Farm Life Insurance Company. Prior to joining the Brookings Institution, Dr. Perry served as the Senior Economist to the President's Council of Economic Advisers and was a professor of economics at the University of Minnesota. ·Benaree Pratt Wiley – Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms. Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region. Ms. Wiley currently serves on the board of Blue Cross Blue Shield of Massachusetts and is chair of the advisory board of PepsiCo African-American, and she has served on the boards of several public companies and charitable organizations. Committee Meetings The boards' audit, nominating, compensation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Pricing DDAF 4 1 0 0 ICAF 4 2 0 0 IPMMF 4 2 0 0 IRF 4 1 1 0 DIGF 4 1 0 1 DLP 4 1 0 0 DLA 4 1 1 0 DOF (9/30 fiscal year end) 4 1 0 0 DOF (10/31 fiscal year end) 4 1 0 0 PSIMBF 4 2 0 0 SIGF 4 1 1 1 WDMMF 4 1 0 0 I-3 Fund Audit Nominating Compensation Pricing DF 4 1 1 0 DTCF 4 2 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2010. Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley DDAF None None None None None None None DICAF None None None None None None None DIPMMF None None None None None None None DIRMF None Over $100,000 None None None None None DIRTF None None None None None None None DIRTPF None None None None None None None DIASF None None None None None None None DITIF None None None None None None None DSTIF None None None None None None None GIP None None None None None None None DLA None None None $50,001-$100,000 None None None DGSF None None None None None None None DNRF None None None None None None None DSIMBF None None None None None None None SIGF None None None None None None None WDMMF $50,001-$100,000 None None $1,001-$10,000 None None None DF None None None None None None $1,001-$10,000 DTCF None None None None None None None Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 Over $100,000 None Over $100,000 $10,001-$50,000 None $50,001-$100,000 Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on February 3, 2012. As of December 31, 2010, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. I-4 Board Members' Compensation Currently, the funds pay each board member their respective allocated portions of an annual retainer of $100,000, and a fee of $12,500 for each regularly scheduled board meeting attended, $7,500 for special in-person meetings if the meeting is for fewer than all funds, and $2,000 for board meetings attended that are conducted by telephone. The Chairman of the Boards receives an additional 25% of such compensation. The funds also reimburse each board member for travel and out-of-pocket expenses in connection with attending board or committee meetings. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member (the number of portfolios of such funds is set forth in parentheses under each board member's total compensation) during 2011, were as follows: Fund Joseph S. DiMartino Clifford L. Alexander Lucy Wilson Benson+ David W. Burke Whitney I. Gerard DDAF $52 $43 N/A $43 $43 ICAF $115,466 $92,373 N/A $92,373 $92,373 IPMMF $27,861 $22,257 $9,702 $22,030 $22,324 IRF $35,340 $27,662 N/A $27,526 $28,270 DIGF $4,764 $3,876 $1,610 $3,811 $3,811 DLP $204 $161 $69 $161 $161 DLA $1,3029 $10,374 $4,549 $10,188 $10,425 DOF (9/30 fiscal year end) $87 $72 $34 $72 $72 DOF (10/31 fiscal year end) $25 $20 $10 $20 $20 PSIMBF $1,655 $1,308 $576 $1,285 $1,321 SIGF $496 $399 $199 $399 $399 WDMMF $1,522 $1,232 $519 $1,215 $1,215 DF $3,016 $2,346 $1,060 $2,330 $2,412 DTCF $763 $597 $268 $597 $612 Total compensation from the funds and fund complex (**) $1,062,187.50(164) $346,500(45) $85,250(27) $484,500(81) $192,500(25) Fund Arthur A. Hartman++ Nathan Leventhal George L. Perry Benaree Pratt Wiley DDAF N/A $43 $43 $43 ICAF N/A $92,373 $92,373 $92,373 IPMMF $7,174 $21,752 $22,257 $21,723 IRF N/A $27,761 $27,662 $27,761 DIGF $1,404 $3,811 $3,876 $3,811 DLP $61 $161 $161 $161 DLA $3,545 $9,424 $10,374 $9,424 DOF (9/30 fiscal year end) $28 $72 $72 $72 DOF (10/31 fiscal year end) $9 $20 $20 $20 PSIMBF $417 $1,298 $1,321 $1,321 SIGF $138 $31 $399 $31 WDMMF $416 $1,215 $1,215 $1,215 DF $787 $2,370 $2,346 $2,370 DTCF $202 $602 $597 $602 I-5 Fund Arthur A. Hartman++ Nathan Leventhal George L. Perry Benaree Pratt Wiley Total compensation from the funds and fund complex (**) $58,000(25) $322,500(43) $168,500(25) $349,500(66) *Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of Boards and expenses reimbursed to board members for attending board meetings, which in the aggregate amounted to $54,386 for the calendar year ended December 31, 2011. **Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2011. +Emeritus board member since August 25, 2007. ++Emeritus board member since March 12, 2006. OFFICERS NameYear of BirthPosition1Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer(all managed by the Manager) Bradley J. Skapyak1958President2010 Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, head of the Investment Accounting and Support Department of the Manager 75 (161) J. Charles Cardona21955Executive Vice President2002 Vice Chair and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division 12 (19) James Windels31958Treasurer2001 Director – Mutual Fund Accounting of the Manager 76 (187) Janette E. Farragher1962Vice President and Secretary2011 Assistant General Counsel of BNY Mellon 76 (187) Kiesha Astwood1973Vice President and Assistant Secretary2010 Counsel of BNY Mellon 76 (187) James Bitetto1966Vice President and Assistant Secretary2005 Senior Counsel of BNY Mellon 76 (187) Joni Lacks Charatan1955Vice President and Assistant Secretary2005 Senior Counsel of BNY Mellon 76 (187) Joseph M. Chioffi1961Vice President and Assistant Secretary2005 Senior Counsel of BNY Mellon 76 (187) I-6 NameYear of BirthPosition1Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer(all managed by the Manager) Kathleen DeNicholas1974Vice President and Assistant Secretary2010 Managing Counsel of BNY Mellon 76 (187) John B. Hammalian1963Vice President and Assistant Secretary2005 Senior Managing Counsel of BNY Mellon 76 (187) M. Cristina Meiser1970Vice President and Assistant Secretary2010 Senior Counsel of BNY Mellon 76 (187) Robert M. Mullery1952Vice President and Assistant Secretary2005 Managing Counsel of BNY Mellon 76 (187) Jeff Prusnofsky1965Vice President and Assistant Secretary2005 Senior Managing Counsel of BNY Mellon 76 (187) Richard S. Cassaro1959Assistant Treasurer2008 Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 76 (187) Gavin C. Reilly1968Assistant Treasurer2005 Tax Manager of the Investment Accounting and Support Department of the Manager 76 (187) Robert S. Robol41964Assistant Treasurer2002 Senior Accounting Manager – Fixed Income Funds of the Manager 76 (187) Robert Salviolo1967Assistant Treasurer2007 Senior Accounting Manager – Equity Funds of the Manager 76 (187) Robert Svagna51967Assistant Treasurer2002 Senior Accounting Manager – Equity Funds of the Manager 76 (187) Stephen J. Storen1954Anti-Money Laundering Compliance Officer2011 Anti-Money Laundering Compliance Officer of the Distributor 72 (183) Joseph W. Connolly1957Chief Compliance Officer2004 Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 76 (187) I-7 1With respect to DDAF, each officer held his or her respective position with the fund since 2009, except for Ms. Farragher and Mr. Storen, whose dates are as shown above. With respect to IRF, each officer held his or her respective position with the fund since 2008, except for Messrs. Skapyak and Storen and Mmes. Farragher, Astwood, DiNicholas and Meiser, whose dates are as shown above. 2Mr. Cardona is an officer with respect to IRF, IPMMF and ICAF only, a position he has held since 2000 with respect to IPMMF, 2002 with respect to ICAF, and 2008 with respect to IRF. 3With respect to ICAF, Mr. Windels has held the position with the fund since 2002. 4Mr. Robol has held this position since 2002 with respect to DF and DLA, 2003 with respect to WDMMF, DICAF and DLP, and 2005 with respect to DTCF, DOF, SIGF, DF, DIGF, IPMMF and PSIMBF. 5Mr. Svagna has held this position since 2002 with respect to DLP, DOF, SIMBF, DTCF and DF, and 2005 with respect to WDMMF, IPMMF, DIGF, DLA and SIGF. The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION(not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DDAF N/A DITIF N/A DIASF N/A DSTIF N/A DLP Dawn Guffey and Nancy Rogers DGSF N/A DNRF N/A DSIMBF N/A SIGF N/A DF N/A DTCF N/A I-8 The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of end of the last fiscal year of the funds they manage, unless otherwise indicated: PrimaryPortfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Theodore W. Bair, Jr 1 $214.7M 0 N/A 15 $1.8B Robert Bayston 5 $1.2B 4 $135.0B 49 $4.3B C. Wesley Boggs 13 $1.6B 11 $639.0M 64 $6.8B David Bowser 6 $2.3B 3 $1.2B 161 $17.7B Jeffrey Burger1 3 $1.6B 0 N/A 0 N/A Thomas Casey 0 N/A 0 N/A 134 $1.8B Warren Chiang 13 $1.6B 11 $639.0M 64 $6.8B Vassilis Dagioglu 9 $1.0B 32 $6.3B 118 $7.7B Sean P. Fitzgibbon 8 $3.6B 2 $64.2M 14 $384.0M Ronald Gala 13 $1.6B 11 $639.0M 64 $6.8B Dawn Guffey2 0 N/A 0 N/A 0 N/A David Horsfall 7 $2.3B 5 $1.5B 162 $17.9B Joseph Miletich 9 $1.0B 32 $6.3B 118 $7.7B Barry K. Mills 6 $1.9B 0 N/A 1 $8.7M Jocelin A. Reed3 13 $1.6B 11 $639.0M 64 $6.8B David Sealy 8 $2.4B 0 N/A 1 $8.7M Elizabeth Slover 7 $1.2B 2 $12.5M 9 $1.8B James Stavena 9 $1.0B 32 $6.3B 118 $7.7B Peter Vaream 6 $2.3B 3 $1.2B 161 $17.7B Robin Webhe 7 $1.2B 2 $12.5M 9 $1.8B Torrey Zaches 9 $1.0B 32 $6.3B 118 $7.7B 1Mr. Burger became a portfolio manager of DSIMBF effective February 2, 2012. As a result, his information is as of December 31, 2011. 2Ms. Guffey became a portfolio manager of SIGF effective April 21, 2011. As a result, her information is as of March 31, 2011. 3Since Ms. Reed is a primary portfolio manager for multiple funds, information is only provided for the relevant funds' most recent fiscal year end (October 31, 2011). The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees: PrimaryPortfolio Manager Type of Account Number of Accounts Total Assets of Accounts Theodore W. Bair, Jr None N/A N/A Robert Bayston None N/A N/A C. Wesley Boggs Other Accounts 10 $1.4B David Bowser None N/A N/A Jeffrey Burger1 None N/A N/A Thomas Casey None N/A N/A Warren Chiang Other Accounts 10 $1.4B Vassilis Dagioglu Registered Investment Companies 0 N/A Other Pooled Investment Vehicles 8 $1.1B Other Accounts 18 $3.6B I-9 PrimaryPortfolio Manager Type of Account Number of Accounts Total Assets of Accounts Sean P. Fitzgibbon Other Accounts 1 $160M Ronald Gala Other Accounts 10 $1.4B Dawn Guffey2 None N/A N/A David Horsfall None N/A N/A Joseph Miletich Registered Investment Companies 0 N/A Other Pooled Investment Vehicles 8 $1.1B Other Accounts 18 $3.6B Barry K. Mills None N/A N/A Jocelin A. Reed3 Other Accounts 10 $1.4B David Sealy None N/A N/A Elizabeth Slover None N/A N/A James Stavena Registered Investment Companies 0 N/A Other Pooled Investment Vehicles 8 $1.1B Other Accounts 18 $3.6B Peter Vaream None N/A N/A Robin Webhe None N/A N/A Torrey Zaches Registered Investment Companies 0 N/A Other Pooled Investment Vehicles 8 $1.1B Other Accounts 18 $3.6B 1Mr. Burger became a portfolio manager of DSIMBF effective February 2, 2012. As a result, his information is as of December 31, 2011. 2Ms. Guffey became a portfolio manager of SIGF effective April 21, 2011. As a result, her information is as of March 31, 2011. 3Since Ms. Reed is a primary portfolio manager for multiple funds, information is only provided for the relevant funds' most recent fiscal year end (October 31, 2011). The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year: I-10 Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Theodore W. Bair, Jr SIGF None Robert Bayston DIASF None C. Wesley Boggs GIP None DGSF None David Bowser DSTIF None DITIF None Jeffrey Burger1 DSIMBF None Thomas Casey DSIMBF None Warren Chiang GIP None DGSF None Vassilis Dagioglu DDAF None Sean P. Fitzgibbon DF None Ronald Gala GIP None DGSF None Dawn Guffey2 SIGF None David Horsfall DIASF None DITIF None DSTIF None Joseph Miletich DDAF None Barry K. Mills DF None Jocelin A. Reed GIP None DGSF None DTCF None David Sealy DF None Elizabeth Slover DNRF None James Stavena DDAF None Peter Vaream DSTIF None DIASF None DITIF None Robin Webhe DNRF None Torrey Zaches DDAF None 1Mr. Burger became a portfolio manager of DSIMBF effective February 2, 2012. As a result, his information is as of December 31, 2011. 2Ms. Guffey became a portfolio manager of SIGF effective April 21, 2011. As a result, her information is as of March 31, 2011. I-11 MANAGER'S AND SUB-ADVISERS' COMPENSATION For each fund's last three fiscal years, the management fees payable by the fund, the amounts waived by the Manager and the net fees paid by the fund were as follows: 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year Fund Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DDAF $151,785 $151,785 $0 $72,6141 $72,6141 $01 N/A N/A N/A DICAF $52,249,752 $1,211,381 $51,038,371 $36,970,123 $589,263 $36,380,860 $35,387,296 $4,041,546 $31,345,750 DIPMMF $10,653,595 $176,822 $10,476,773 $8,776,757 $0 $8,776,757 $13,202,934 $0 $13,202,934 DIPPMMF $944,691 $944,691 $0 $799,200 $799,200 $0 $740,418 $740,418 $0 DIASF $585,505 $0 $585,505 $303,723 $46,265 $257,458 $137,665 $136,797 $868 DITIF $5,353,661 $0 $5,353,661 $5,595,822 $0 $5,595,822 $5,463,037 $0 $5,463,037 DSTIF $1,287,343 $0 $1,287,343 $1,168,097 $0 $1,168,097 $962,503 $0 $962,503 DLP $523,457 $0 $523,457 $518,353 $0 $518,353 $516,192 $0 $516,192 DNRF $231,609 $5,819 $225,790 $210,386 $0 $210,386 $188,314 $0 $188,314 DGSF $37,058 $37,058 $0 $37,541 $37,541 $0 $25,3272 $25,3272 $02 DSIMBF $2,942,552 $0 $2,942,552 $2,118,502 $0 $2,118,502 $765,791 $0 $765,791 WDMMF $2,218,759 $2,218,759 $0 $2,860,037 $2,860,037 $0 $3,225,415 $1,114,521 $2,110,894 DTCF $1,859,300 $0 $1,859,300 $1,783,604 $0 $1,783,604 $1,898,710 $0 $1,898,710 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Fund Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DIRMF $12,486,379 $2,228,349 $10,258,030 $14,863,855 $1,502,790 $13,361,065 $4,021,593 $0 $4,021,593 DIRTF $2,865,093 $2,865,093 $0 $4,261,123 $4,261,123 $0 $1,455,420 $598,629 $856,791 DIRTPF $1,346,866 $1,047,107 $299,759 $1,784,544 $1,146,518 $638,026 $520,166 $1,069 $519,097 DLA3 $21,671,729 $18,859,815 $2,811,914 $24,062,398 $9,077,457 $14,984,941 $27,402,017 $762,850 $26,639,167 SIGF $908,569 $0 $908,569 $1,109,789 $0 $1,109,789 $908,569 $0 $908,569 DF4 $6,295,298 $0 $6,295,298 $5,420,371 $0 $5,420,371 $7,483,872 $0 $7,483,872 1From March 9, 2010 (commencement of operations) through October 31, 2010. 2From December 15, 2008 (commencement of operations) through October 31, 2009. 3As compensation for its services to the fund, the fund has agreed to pay the Manager a monthly management fee, as a percentage of the fund's average daily net assets, at the following annual rate: .50 of 1% up to $1.5 billion; .48 of 1% between $1.5 billion and $2 billion; .47 of 1% between $2 billion and $2.5 billion; and .45 of 1% over $2.5 billion. 4As compensation for its services to the fund, the fund has agreed to pay the Manager a monthly management fee, as a percentage of the fund's average daily net assets, at the following annual rate: .65 of 1% up to $1.5 billion; .625 of 1% between $1.5 billion and $2 billion; .60 of 1% between $2 billion and $2.5 billion; and .55 of 1% over $2.5 billion. The contractual fee rates paid by the Manager to a fund's Sub-Adviser, if any, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund's average daily net assets): Fund Sub-Adviser Fee Rate Effective Fee Rate for the Last Fiscal Year DDAF Mellon Capital 0.41% 0% DGSF Mellon Capital 0.23% 0% DLP Mellon Capital 0.28% up to $600M0.18% between $600M and 1.2B0.13% between $1.2B and $1.8B0.08% over $1.8B 0.28% I-12 For a fund's last three fiscal years, the fees payable by the Manager to the fund's Sub-Adviser, if any, the amounts waived by the Sub-Adviser and the net fees paid were as follows: 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year Fund/Sub-Adviser Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DDAF $72,857 $72,857 $0 $34,855* $34,855* $0* N/A N/A N/A DLP $251,259 $0 $251,259 $248,810 $0 $248,810 $247,772 $0 $247,772 DGSF $17,788 $17,788 $0 $18,020 $18,020 $0 $9,823** $9,823** $0 *From March 9, 2010 (commencement of operations) through October 31, 2010. **From December 15, 2008 (commencement of operations) through October 31, 2009. SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the three last fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year DDAF Total commissions (A shares) $668 $44* N/A Commission amount retained $624 $44* N/A Total CDSCs $59 $0* N/A CDSC amount retained $59 $0* N/A DITIF Total commissions (A shares) $34,158 $39,818 $44,178 Commission amount retained $337 $11,669 $13,779 Total CDSCs $21,042 $31,947 $77,247 CDSC amount retained $21,042 $31,947 $77,247 DSTIF Total commissions (A shares) N/A N/A N/A Commission amount retained N/A N/A N/A Total CDSCs $976 $2,918 $8,767 CDSC amount retained $976 $2,918 $8,767 DNRF Total commissions (A shares) $12,221 $17,806 $59,744 Commission amount retained $9,480 $6,639 $2,040 Total CDSCs $1,254 $2,154 $11,070 CDSC amount retained $1,254 $2,154 $11,070 DGSF Total commissions (A shares) $678 $3,052 $191** Commission amount retained $516 $2,328 $0** Total CDSCs $0 $0 $0** CDSC amount retained $0 $0 $0** DSIMBF Total commissions (A shares) $20,483 $78,054 $0 Commission amount retained $19,165 $14,976 N/A Total CDSCs $27 $3,271 $1,579 CDSC amount retained $27 $159 $587 DTCF Total commissions (A shares) $2,815 $3,881 $267 Commission amount retained $2,332 $3,070 $233 Total CDSCs $3,231 $3,271 $1,579 CDSC amount retained $3,231 $3,271 $1,579 I-13 *From March 9, 2010 (commencement of operations) through October 31, 2010. **From December 15, 2008 (commencement of operations) through October 31, 2009. The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans" for the fund's last fiscal year were as follows: Fund Plan Class Amount DDAF Distribution Plan Class C $8,130 Shareholder Services Plan Class A $9,392 Class C $2,710 DICAF Service Plan (12b-1) Administrative Advantage $487,978 Investor Advantage $60,039 Participant Advantage $1,227,767 DIPMMF Service Plan (12b-1) Reserve $596,035 DIPPMMF None N/A N/A DIRMF Service Plan (12b-1) Hamilton $2,378,567 Agency $50,433 Premier $1,980,818 Classic $2,154,323 DIRTF Service Plan (12b-1) Hamilton $345,915 Agency $9,461 Premier $2,616,658 Classic $1,399,171 DIRTPF Service Plan (12b-1) Hamilton $11,705 Agency $9 Premier $755,104 DIASF Shareholder Services Plan Investor $108,215 DITIF Distribution Plan Class B $29,928 Class C $325,000 Shareholder Services Plan Class A $2,783,914 Class B $14,964 Class C $108,333 DSTIF Distribution Plan Class B $7,754 Shareholder Services Plan Class B $3,877 Class D $509,307 Class P $3,230 GIP Shareholder Services Plan Investor $152,911 DLA Shareholder Services Plan Class 1 $2,984,330 DGSF Distribution Plan Class C $4,970 I-14 Fund Plan Class Amount Shareholder Services Plan Class A $13,180 Class C $1,657 DNRF Distribution Plan Class B $8,189 Class C $41,771 Shareholder Services Plan Class A $53,122 Class B $2,730 Class C $13,924 DSIMBF Distribution Plan Class B $1,979 Service Plan (12b-1) Class D $518,273 Shareholder Services Plan Class A $110,534 Class B $660 SIGF Shareholder Services Plan (Reimbursement) $115,173 WDMMF Shareholder Services Plan (Reimbursement) $857,312 DTCF Distribution Plan Class B $2,727 Class C $21,513 Shareholder Services Plan Class A $34,775 Class B $909 Class C $7,171 Shareholder Services Plan (Reimbursement) Class Z $215,801 OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable. The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year. Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below. See the prospectus and "How to Buy Shares" in Part II of this SAI. I-15 Fund NAV per share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DDAF $11.47 5.75% of offering price(6.10% of NAV per share) $0.70 $12.17 DITIF $13.44 4.50% of offering price(4.71% of NAV per share) $0.63 $14.07 DGSF $14.30 5.75% of offering price (6.10% of NAV per share) $0.87 $15.17 DNRF $22.19 5.75% of offering price (6.10% of NAV per share) $1.35 $23.54 DSIMBF $13.08 2.5% of offering price (2.6% of NAV per share) $0.34 $13.42 DTCF $10.61 5.75% of offering price (6.10% of NAV per share) $0.65 $11.26 RATINGS OF MUNICIPAL BONDS The average distribution of investments (at value) in Municipal Bonds (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Bonds was as follows: Fitch Moody's S&P DSIMBF AAA Aaa AAA 28.0% AA Aa AA 41.5% A A A 22.0% BBB Baa BBB 5.8% B B B 0.2% F-1 MIG 1/P-1 SP-1/A-1 2.0% Not Rated Not Rated Not Rated 0.5%1 Total 100.0% 1Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the rating category BBB/Baa (0.5%). RATINGS OF CORPORATE DEBT SECURITIES The average distribution of investments (at value) in corporate debt securities (excluding any preferred stock, convertible preferred stock or convertible bonds) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in corporate debt securities was as follows: I-16 Fitch Moody's DITIF DSTIF AAA Aaa 73.0% 59.0% AA Aa 4.7% 5.5% A A 14.8% 16.4% BBB Baa 19.5% 15.0% BB Ba 5.8% 3.0% B B 1.9% 0.6% CCC Caa 0.7% 0.0% Not Rated Not Rated 0.0% 0.0% Total 120.4% 99.5% SECURITIES OF REGULAR BROKERS OR DEALERS A fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule10b-1 under the 1940 Act. Rule10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the fund's last fiscal year: (1)received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the fund's portfolio transactions, (2)engaged as principal in the largest dollar amount of the fund's portfolio transactions or (3)sold the largest dollar amount of the fund's securities. The following is a list of the issuers of the securities, and the aggregate value per issuer, of a fund's regular brokers or dealers held by such fund as of the end of its last fiscal year: Fund Regular Broker or Dealer Aggregate Value Per Issuer* DDAF N/A N/A DICAF Credit Agricole Cheuvreux North America, Inc. $2,400,000,000 Cowen & Company, LLC $1,704,884,000 Deutsche Bank Securities Inc. $1,339,947,000 Credit Suisse (USA) Inc. $700,000,000 TD Wealth Management Services $150,000,000 HSBC Securities (USA) Inc. $100,000,000 DIPMMF J.P. Morgan Securities Inc. $632,000,000 Deutsche Bank Securities Inc. $519,936,000 RBS Securities Inc. $425,001,000 Credit Agricole Cheuvreux North America, Inc. $400,000,000 Credit Suisse (USA) Inc. $250,000,000 Barclays Capital Inc. $100,000,000 DIPPMMF RBS Securities Inc. $100,000,000 Deutsche Bank Securities Inc. $100,000,000 DIRMF TD Wealth Management Services Inc. $600,000,000 Barclays Capital Inc. $300,000,000 Citigroup Inc. $300,000,000 BNP Paribas Prime Brokerage Inc. $250,000,000 DIRTF Barclays Capital Inc. $303,000,000 Bank of America NA $200,000,000 Citigroup Inc. $200,000,000 Deutsche Bank Securities Inc. $100,000,000 I-17 Fund Regular Broker or Dealer Aggregate Value Per Issuer* DIRTPF N/A N/A DIASF N/A N/A DITIF Citigroup Inc. $22,557,000 Goldman, Sachs & Co. $20,007,000 J.P. Morgan Securities Inc. $10,266,000 Bank of America NA $8,181,000 UBS Securities LLC $5,805,000 Credit Suisse (USA) Inc. $2,796,000 DSTIF Citigroup Inc. $5,742,000 Bank of America NA $3,660,000 J.P. Morgan Securities Inc. $3,446,000 Goldman, Sachs & Co. $2,915,000 Credit Suisse (USA) Inc. $1,412,000 GIP J.P. Morgan Securities Inc. $313,000 (D) Citigroup Inc. $284,000 (D) Bank of America NA $225,000 (D) Morgan Stanley Smith Barney $165,000 (D) Credit Suisse (USA) Inc. $135,000 (D) BNP Paribas Prime Brokerage Inc. $39,000 (D) Jefferies & Company, Inc. $28,000 (D) J.P. Morgan Securities Inc. $552,000 (E) DLA RBS Securities Inc. $246,000,000 TD Wealth Management Services Inc. $200,000,000 Deutsche Bank Securities Inc. $199,902,000 HSBC Securities (USA) Inc. $100,000,000 RBC Capital Markets Corp. $100,000,000 Barclays Capital Inc. $7,000,000 DGSF N/A N/A DNRF N/A N/A DSIMBF N/A N/A SIGF Goldman, Sachs & Co. $2,050,000 WDMMF Barclays Capital Inc. $50,000,000 Deutsche Bank Securities Inc. $50,000,000 Credit Suisse (USA) Inc. $15,000,000 J.P. Morgan Securities Inc. $15,000,000 DF Morgan Stanley $4,633,000 Goldman, Sachs & Co. $1,813,000 J.P. Morgan Securities Inc. $1,399,000 Barclays Capital Inc. $1,252,000 I-18 Fund Regular Broker or Dealer Aggregate Value Per Issuer* Kaufman Bros., L.P. $278,000 DTCF N/A N/A *(D) and (E) represents whether such security is debt or equity. COMMISSIONS The aggregate amounts of commissions paid by each fund for brokerage commissions and spreads or concessions on principal transactions (none of which were paid to affiliates) for its last three fiscal years were as follows: Fund 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/Concessions Commissions Spreads/Concessions DDAF $6,641 $0 $3,807* $0* N/A N/A DICAF $0 $0 $0 $0 $0 $0 DIPMMF $0 $0 $0 $0 $0 $0 DIPPMMF $0 $0 $0 $0 $0 $0 DIASF $0 $0 $0 $0 $0 $0 DITIF $51,411 $0 $87,442 $0 $134,276 $0 DSTIF $14,025 $0 $13,023 $0 $9,997 $0 GIP $27,014 $0 $41,747 $0 $50,130 $0 DNRF $15,949 $10,660 $14,675 $10,181 $23,446 $0 DGSF $5,562 $0 $7,481 $0 $0** $0** DSIMBF $0 $0 $0 $0 $0 $0 WDMMF $0 $0 $0 $0 $0 $0 DTCF $123,920 $0 $82,163 $0 $149,368 $0 Fund 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Commissions Spreads/Concessions Commissions Spreads/Concessions Commissions Spreads/Concessions DIRMF $0 $0 $0 $0 $0 $0 DIRTF $0 $0 $0 $0 $0 $0 DIRTPF $0 $0 $0 $0 $0 $0 DLA $0 $0 $0 $0 $0 $0 SIGF $332 $0 $1,905 $0 $4,513 $0 DF $1,107,850 $137,392 $1,774,957 $414,832 $1,668,156 $45,139 *From March 9, 2010 (commencement of operations) through October 31, 2010. **From December 15, 2008 (commencement of operations) through October 31, 2009. The following table provides an explanation of any material difference in the commissions or spreads/concessions paid by a fund in either of the two fiscal years preceding the last fiscal year. I-19 Fund Reason for Any Material Difference in Commissions or Spreads/Concessions DICAF N/A DIPMMF N/A DIPPMMF N/A DIRMF N/A DIRTF N/A DIRTPF N/A DIASF N/A DITIF The fund's assets have declined over the last three fiscal years. DSTIF N/A GIP N/A DLA N/A DNRF N/A DSIMBF N/A DF N/A DTCF N/A The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions and concessions related to such transactions were as follows: Fund Transactions Related Commissions/Concessions DDAF $0 $0 DIASF $0 $0 DITIF $0 $0 DSTIF $0 $0 GIP $31,102,293 $13,354 DGSF $0 $0 DNRF $13,220,470 $7,053 SIGF $0 $0 DF $874,416,286 $891,453 DTCF $132,053,154 $60,366 PORTFOLIO TURNOVER VARIATION(not applicable to money market funds) Each fund's portfolio turnover rate for up to five fiscal years is shown in the prospectus. The following table provides an explanation of any significant variation in a fund's portfolio turnover rates over the last two fiscal years (or any anticipated variation in the portfolio turnover rate from that reported for the last fiscal year). I-20 Fund Reason for Any Significant Portfolio Turnover Rate Variation, or Anticipated Variation DDAF N/A DIASF The fund's assets have increased significantly over the last three fiscal years. DITIF N/A DSTIF N/A GIP N/A DNRF N/A DGSF N/A DSIMBF N/A DF N/A DTCF N/A I-21 SHARE OWNERSHIP The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities. A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund. All information for a fund is as of the date indicated for the first listed class. Date Fund Class Name & Address Percent Owned February 3, 2012 DDAF Class A MBC Investments Corporationc/o Bank of New York Mellon Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 86.1860% American Enterprise Investment Services707 2nd Avenue SouthMinneapolis, MN 55402-2405 8.8168% Class C MBC Investments Corporationc/o Bank of New York Mellon Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 87.0819% LPL Financial Services9785 Towne Centre DriveSan Diego, CA 92121-1968 9.4614% Class I LPL Financial Services9785 Towne Centre DriveSan Diego, CA 92121-1968 85.4436% MBC Investments Corporationc/o Bank of New York Mellon Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 10.7022% August 6, 2011 DICAF Administrative Advantage Amalgamated BankAttn: Sephen Erb275 Seventh AvenueNew York, NY 10001-6708 55.4848% Hare & Coc/o The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd FlEast Syracuse, NY 13057-1382 26.6769% Wells Fargo Securities LLCAtt: Money Funds1525 West WT Harris BoulevardCharlotte, NC 28262-8522 8.4906% I-22 Date Fund Class Name & Address Percent Owned Banc of America Securities LLCMoney Market Funds Omnibus200 N. College Street, 3rd FloorCharlotte, NC 28202-2191 8.4305% Institutional Advantage Hare & Coc/o The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd FlEast Syracuse, NY 13057-1382 18.7721% Boston & Co. c/o Mellon Financial CorpAttn: Cash Sweep3 Mellon CenterPittsburgh, PA 15259-0001 16.2030% Banc of America Securities LLCMoney Market Funds Omnibus200 N. College Street, 3rd FloorCharlotte, NC 28202-2191 6.5811% J.P. Morgan Clearing Corp. 1 Metrotech Center NorthBrooklyn, NY 11201-3832 6.0077% Investor Advantage Banc of America Securities LLCMoney Market Funds Omnibus200 N. College Street, 3rd FloorCharlotte, NC 28202-2191 14.9401% Hare & Coc/o The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd Fl East Syracuse, NY 13057-1382 49.8178% Wells Fargo Bank FBOVarious Retirement Plans1525 West WT Harris BoulevardCharlotte, NC 28288-1076 22.2147% Mid Atlantic Trust Company FBO1251 Waterfront Place, Suite 525Pittsburgh, PA 15222-4228 8.1316% Participant Advantage Jefferies & Company Inc34 Exchange Place Plaza III, Suite 705Jersey City, NJ 07302-3885 72.6625% I-23 Date Fund Class Name & Address Percent Owned Hare & Coc/o The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd Fl East Syracuse, NY 13057-1382 17.8506% Wilmington Trust First National Bank Alaska ProfitP.O. Box 52129Phoenix, AZ 85072-2129 5.4248 July 5, 2011 DIPMMF Prime General Endowment FundsC/O UTIMCO Security Operations401 Congress Avenue, Suite 2800Austin, TX 78701-3794 28.0195% Bost & CoC/O The Bank of New York Mellon Attn: Cash Sweep 153-36023 Mellon Bank CenterPittsburgh, PA 15259-0001 22.8850% Hare & CoC/O The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd Floor East Syracuse, NY 13057-1382 17.6631% The Bank of New York MellonInvestment Manager500 Ross Street, Suite 850Pittsburgh, PA 15262-0001 7.6101% Northern Trust As CustodianFBO Health Care Services CorporationP.O. Box 92956Chicago, IL 60675-2956 5.1119% Reserve Comerica Bank Attn: Tricia Rail201 W. Fort Street, 3rd FloorDetroit, MI 48226-3215 99.9941% DIPPMMF Bost & CoC/O The Bank of New York MellonAttn: Cash Sweep 3 Mellon CenterPittsburgh, PA 15259-0001 89.7207% I-24 Date Fund Class Name & Address Percent Owned Hare & CoC/O The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd FloorEast Syracuse, NY 13057-1382 10.2793% April 6, 2010 DIRMF Agency Hare & CoAttn: Stiff Department111 Sanders Creek Parkway, 2nd Floor East Syracuse, NY 13057-1382 100% Institutional Hare & CoAttn: Stiff Department111 Sanders Creek Parkway, 2nd FloorEast Syracuse, NY 13057-1382 75.7546% Bost & CoMutual Funds OpsP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 15.6087% Comcast Cable Funding Inc.Attn: Patrick F. Scanlon Cash Management 1201 N. Market Street, Suite 1000Wilmington, DE 19801-1807 7.8802% Hamilton NYC OCS Nominees LimitedAttn: Stif TeamRue Montoyerstraat 46B 1000 Brussels, Belgium 017 62.8202% Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 23.6476% Bank of New YorkGrange Primary TrustAttn: Institutional Trust Services Sam Hui P.O. Box 4703Houston, TX 77210-4703 11.0936% Premier Hare & CoC/O Bank of New YorkShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 64.0097% Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 19.9605% I-25 Date Fund Class Name & Address Percent Owned Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 9.9753% Classic The Bank of New York Mellon As Agent ForPlumbers Local Union No. 1Welfare Fund Depositary158-20 George Meany Blvd. Howard Beach, NY 11414 12.8767% The Bank of New York Mellon As Agent ForThe Durst Building Corp1 Bryant Park- 49th FloorNew York, NY 10036-6739 10.1071% The Bank of New York Mellon As Agent ForMLB Advanced Media LP75 9th AvenueNew York, NY 10011-7006 9.8818% The Bank of New York Mellon As Agent ForPlumbers Local Union No. 1Vacation and Holiday Fund158-20 George Meany Blvd. Howard Beach, NY 11414 7.4679% April 6, 2010 DIRTF Agency Hare & CoC/O Bank of New YorkShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 100% Hamilton BNY OCS Nominees LimitedAttn: Stif TeamRue Montoyerstraat 46B 1000 Brussels, Belgium 017 76.5620% Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 9.9967% Suecia Holding CorporationAttn: Scott Gottesman25 Smith Street- Suite 305Nanuet, NY 10954-2972 I-26 Date Fund Class Name & Address Percent Owned Premier Hare & CoC/O Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 83.9710% Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 9.1923% Institutional Hare & CoC/O Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 38.6242% Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 38.0682% Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 22.8497% Classic The Bank of New York Mellon as Agent for Lighthouse Properties LLC640 5th Avenue, 3rd Fl.New York, NY 10019-6102 10.6052% The Bank of New York Mellon as Agent for New York City Municipal Water Finance AuthorityAccounting Department 7th Floor75 Park PlaceNew York, NY 10007 9.2723% The Bank of New York Mellon as Agent for Institute for Advanced StudyAttn: Mary J. MazzaEinstein DrivePrinceton, New Jersey 08540 9.0284% The Bank of New York Mellon as Agent for Sol Goldman Investments, LLC.640 5th Avenue, 3rd Fl. New York, NY 10019-6102 8.8192% Hare & CoC/O Bank of New YorkShort Term Investment Funds111 Sanders Creek Parkway- 2nd Floor East Syracuse, NY 13057-1382 6.3176% I-27 Date Fund Class Name & Address Percent Owned April 6, 2010 DIRTPF Agency BNY Mellon CorporationMBSC Investment Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 100% Hamilton Hare & CoC/O Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 85.7385% Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 8.9642% Premier Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 71.9827% Hare & CoAttn: Stiff Dept111 Sanders Creek Parkway East Syracuse, NY 13057-1382 27.7752% Institutional Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 58.8974% Hare & CoC/O Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 12.1946% John A. Overdeck and Laura B. Overdeck P.O. Box 80New York, NY 16.5644% Citigroup Global Markets Inc.th StreetNew York, NY 10001-2402 6.3125% David M. SiegelC/O Two Sigma Investments LLCP.O. Box 577Prince Street StationNew York, NY 10012-0011 5.1732% October 31, 2011 DIASF Investor American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 26.0938% I-28 Date Fund Class Name & Address Percent Owned Charles Schwab & Co. Inc. Reinvest Account101 Montgomery StreetSan Francisco, CA 94104-4151 25.9522% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 12.1697% Institutional SEI Private Trust Companyc/o The Bank of New York Mellon CorporationAttn: Mutual Funds Administrator 1 Freedom Valley DriveOaks, PA 19456-9989 80.5273% October 31, 2011 DITIF Class A Wells Fargo Bank Various Retirement Plans1525 West WT Harris BoulevardCharlotte, NC 28288-1076 10.7794% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 9.1095% Charles Schwab & Co. Inc.Attn: Mutual Funds101 Montgomery StreetSan Francisco, CA 94104-4151 8.3351% PIMS/Prudential Retirement 770 Cochituate RoadQualified Plans Dept. Framingham, MA 01701-4666 6.2702% Class B Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 14.8981% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 10.1390% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 9.2623% American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 9.1209% I-29 Date Fund Class Name & Address Percent Owned Janney Montgomery Scott LLC1801 Market StreetPhiladelphia, PA 19013-1675 7.2833% First Clearing, LLC10750 Wheat First Drive Glen Allen, VA 23060-9243 6.6014% Class C Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 26.7605% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 18.4244% First Clearing, LLC10750 Wheat First Drive Glen Allen, VA 23060-9243 9.8961% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 6.8073% American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 5.5771% Class I Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 25.1521% SEI Private Trust CompanyAttn: Mutual Funds Administrator1 Freedom Valley DriveOaks, PA 19456-9989 11.9399% First Clearing, LLC10750 Wheat First Drive Glen Allen, VA 23060-9243 11.2554% LPL Financial9785 Towne Centre DriveSan Diego, CA 92121-1968 7.0451% Mac & Co.Attn: Mutual Fund OperationsP.O. Box 3198Pittsburgh, PA 15230-3198 5.3129% I-30 Date Fund Class Name & Address Percent Owned October 31, 2011 DSTIF Class B UBS WM USA499 Washington BoulevardJersey City, NJ 07310-1995 16.5041% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 13.7121% American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 12.1373% First Clearing, LLC10750 Wheat First Drive Glen Allen, VA 23060-9243 11.2635% Charles Schwab & Co. Inc.Attn: Mutual Funds101 Montgomery StreetSan Francisco, CA 94104-4151 8.0550% OpinionsXpress311 West Monroe Street- Suite 1000Chicago, IL 60606-4663 5.3055% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 5.1042% Class D National Financial Services82 Devonshire StreetBoston, MA 02109-3605 11.7405% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 7.4252% Charles Schwab & Co. Inc.Reinvest Account101 Montgomery Street San Francisco, CA 94104-4151 6.8522% American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 6.4620% Class P Raymond James & Associates Inc.1771 Princeton CourtLake Forest, IL 60045-1567 21.7264% I-31 Date Fund Class Name & Address Percent Owned National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 17.4585% Wendling Living TrustSan Gabriel, CA 13.9083% First Clearing, LLC10750 Wheat First Drive Glen Allen, VA 23060-9243 12.7865% TD Ameritrade Clearing Inc.P.O. Box 2226Omaha, NE 68103-2226 12.6999% Crowell, Weedon & Co.One Wilshire Building624 South Grand AvenueLos Angeles, CA 90017-3362 12.2055% Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 6.2151% December 31, 2011 GIP Investor Charles Schwab & Co. Inc.Reinvest AccountAttn: Mutual Funds101 Montgomery StreetSan Francisco, CA 94104-4151 9.4768% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 7.8766% Prudential Retirement Ins. & Ann. Co. For the Benefit of Various Retirement Accounts280 Trumbull Street- 1 Commercial PlazaHartford, CT 06103-3509 5.1619% Restricted Hartford Life Insurance Company Separate Account DC IIIAttn: UIT OperationsP.O. Box 2999Hartford, CT 06104-2999 48.7661% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 7.8830% I-32 Date Fund Class Name & Address Percent Owned April 6, 2011 DLA Class 2 Robert Saltzman IRAChase Custodian420 Lexington Ave, Suite 501New York, NY 10170-0599 31.4682% Marian Saltzman IRAChase Custodian420 Lexington Ave, Suite 501New York, NY 10170-0599 18.4414% Aubrey Guezuraga Chase Custodian5035 Ward Parkway Kansas City, MO 64112-2366 29.9314% Sallie Guezuraga Chase Custodian5035 Ward Parkway Kansas City, MO 64112-2366 19.5856% February 3, 2012 DGSF Class A MBC Investments Corporationc/o Bank of New York Mellon Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 91.4432% Class C MBC Investments Corporationc/o Bank of New York Mellon Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 90.7389% Class I MBC Investments Corporationc/o Bank of New York Mellon Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 51.6021% Ameritrade Inc.P.O. Box 2226Omaha, NE 68103-2226 37.7715% SEI Private Trust Companyc/o The Bank of New York Mellon CorporationAttn: Mutual Funds Administrator 1 Freedom Valley DriveOaks, PA 19456-9989 9.5186% December 31, 2011 DNRF Class A American Enterprise Investment Services707 2nd Avenue SouthMinneapolis, MN 55402-2405 11.6755% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 10.1898% I-33 Date Fund Class Name & Address Percent Owned First Clearing, LLC10750 Wheat First DriveGlen Allen, VA 23060-9243 10.1446% Merrill Lynch Pierce Fenner & Smith4800 Deer Lake Drive East- 2nd Floor Jacksonville, FL 32246-6484 6.3392% UBS WM USA499 Washington BoulevardJersey City, NJ 07310-1995 5.3143% Class B First Clearing, LLC10750 Wheat First DriveGlen Allen, VA 23060-9243 20.7635% Morgan Stanley & Co.Harborside Financial Center Plaza 2- 3rd FloorJersey City, NJ 07311 16.0151 National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 10.3344 The Bank of New York Mellon CustodianFor the Benefit of James A. Horn987 Todd StreetJupiter, FL 33458-7533 9.1988% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-25052 7.2098% Charles Schwab & Co. Inc. Attn: Mutual Fund Operations101 Montgomery StreetSan Francisco, CA 94104-4151 5.5299% Class C Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 15.0885% First Clearing, LLC1075 Wheat First DriveGlen Allen, VA 23060-9243 13.7005% American Enterprise Investment Services707 2nd Avenue SouthMinneapolis, MN 55402-2405 12.0834% I-34 Date Fund Class Name & Address Percent Owned Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 9.2129% Daniel Mckeown & Louise L. Mckeown6334 Castejon DriveLa Jolla, CA 92037-6932 9.1201% Brian K. Murray & Anne J. MurrayMechanicsville, VA 6.0122% Class I First Clearing, LLC1075 Wheat First DriveGlen Allen, VA 23060-9243 55.4097% Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 11.5950% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 7.8031% SEI Private Trust CompanyAttn: Mutual Funds Administrator1 Freedom Valley DriveOaks, PA 19456-9989 7.4754% July 5, 2011 DSIMBF Class A American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 30.3322% MLPF & S For the Sole Benefit of Its CustomersAttn Fund Administration 4800 Deer Lake Drive E, 3rd FloorJacksonville, FL 32246-6484 24.2970% UBS WM USA499 Washington BoulevardJersey City, NJ 17310-1995 12.7672% Citigroup Global Markets Inc333 West 34th Street, 3rd FloorNew York, NY 10001-2402 9.2896% Morgan Stanley & CoHarborside Financial Center Plaza 2, 3rd FloorJersey City, NJ 07311 8.4179% Class B Karen G. Capasso TTEEKaren G. Capasso Living TrustFranklin Square, NY 51.3354% I-35 Date Fund Class Name & Address Percent Owned American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 41.8958% Charles Schwab & Co IncAttn: Mutual Fund Operations101 Montgomery Street San Francisco, CA 94104-4151 6.7520% Class D Pershing LLCP.O. Box 2052Jersey City, NJ 07303-25052 11.3610% American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 7.6779% National Financial Services82 Devonshire Street Boston, MA 02109-3605 6.9904% First Clearing, LLC2801 Market StreetSt. Louis, MO 63103-2523 5.6879% Class I MLPF & S For the Sole Benefit of Its CustomersAttn: Fund Administration 4800 Deer Lake Drive E Fl 3Jacksonville, FL 32246-6484 57.4153% First Clearing, LLC2801 Market StreetSt. Louis, MO 63103-2523 28.5601% National Financial Services82 Devonshire Street Boston, MA 02109-3605 7.8541% March 3, 2011 SIGF Charles Schwab & Company, Inc.101 Montgomery StreetSan Francisco, CA 94104-4151 12.4814 National Financial Services82 Devonshire Street Boston, MA 02109-3605 9.3767% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-25052 7.1016% I-36 Date Fund Class Name & Address Percent Owned February 3, 2012 WDMMF First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 8.5370% April 6, 2011 DF None September 6, 2011 DTCF Class A Pershing LLC
